

117 HRES 521 IH: Congratulating and honoring Argonne National Laboratory for achieving 75 years of scientific excellence.
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 521IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Foster (for himself, Ms. Newman, Mr. Danny K. Davis of Illinois, Mr. Casten, and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONCongratulating and honoring Argonne National Laboratory for achieving 75 years of scientific excellence.Whereas, in 2021, Argonne National Laboratory celebrates the 75th anniversary of the date on which the laboratory was chartered on July, 1, 1946;Whereas, Argonne accelerates science and technology by empowering pivotal discoveries, supporting innovative collaborations, and managing powerful facilities and tools, all of which help drive the prosperity and security of the United States;Whereas, Argonne pioneered the peaceful use of nuclear energy starting in 1942, revolutionized medical diagnostic tools with the first ultrasound in 1957, designed safer energy sources such as the Integral Fast Reactor in 1982, and drove electric vehicle development with nickel-manganese-cobalt oxide cathode battery in 2001;Whereas, Argonne manages for the Department of Energy’s five offices of science user facilities and one office of nuclear energy facility, serving approximately 6,700 researchers from across the country and around the world;Whereas development of advanced energy storage technology at Argonne will assist the United States achieve the goal of a carbon-neutral economy by 2050;Whereas Argonne will help maintain the scientific leadership of the United States with the upgrade of the Advanced Photon Source and installation of the Aurora exascale supercomputer;Whereas research of quantum information science at Argonne will increase communication advancements and create new economic and national security opportunities;Whereas domestic and international industry come to Argonne to collaborate with its diverse, world-class community of talent on cutting-edge science and technology;Whereas, over 475 students annually pursue science, technology, engineering, and mathematics internships at Argonne, which is contributing to the next generation of scientists and engineers for the United States; andWhereas Argonne has a distinguished legacy of discovery upon which it continues to build future innovations: Now, therefore, be itThat the House of Representatives—(1)congratulates and honors Argonne National Laboratory on the 75th anniversary of the laboratory; and(2)wishes the laboratory continued success in helping the people of the United States unlock new scientific and technological frontiers that secure its energy future.